[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is the defendant, Stephen M. Stewart's, motion for summary judgment. Stewart argues that Mikolinski's failure to name him, a general partner of a partnership that was in turn a partner of Valley View Joint Venture, a mortgagor in a mortgage foreclosure (Waterbury Civil Case #89-93065) precludes, under Section 49-7 of the General Statutes, a deficiency against Stewart.
The factual situation concerning the naming of Stewart at the time of the foreclosure requires a trier of fact to determine material facts. In these circumstances, summary judgment may not be granted. Suarez v. Dickmont Plastics Corp.,229 Conn. 99, 105.
Accordingly, the motion for summary judgment is denied.
/s/ McDonald McDONALD, J.